Title: To James Madison from Daniel D’Oyley, 14 January 1809
From: D’Oyley, Daniel
To: Madison, James



Sir
Charleston, So. Carolina Jany. 14th: 1809

I congratulate You on Your Election to the Presidency of the United States, & on the success of Republicanism -- it is a cause for Which I Shouldered My Musket at 14, and Served regularly through the Army that established our Independence unto the termination of the War.  My Services for to confirm What We thus gained, were again in Activity in 1799 & 1800, and I have felt the approbation of My own reflection on My Conduct at that time -- it is not for the purpose, of introducing Myself to You, it is not for the purpose, of gaining weight or interest from Your Ascendancy, that I Now address You -- it is for the purpose of contributing to Your honour, & to the respectability of My Country, that I have much against my Will written to You, and in Writing to Mr. Madison, I conceive that I Know I am writing to a Man, Whose first regards are the Welfare & Honour of his Country, & that no party purposes can assume a direction over his mind, unwarranted by these principles.  I am paind, Sir to hear by Report, that it is Your intention to promote Mr. Charles Pinckney the late Governor of this State, to a Ministerial office in Your Cabinet.  Sir, I would be Silent, did Justice, did honour, did Virtue, or any Manner of Merit advise it.  I have never left it for Any Man to decide, Whether in My own wish the good of My Country, or My own personal profit was to lead Me.  I trust this cannot be doubted, & Malice itself I presume has never Made this a question, I write to You Without Talent, other than that which the good of My Country inspires, Without expectation of any Manner or Sort, than as to the comforts & Glory of Your own advancement, without a feeling, but the good of which in common with Your fellow Citizens, You must participate.  Sir, I hold it a sound principle, in the political connubial connection now to Subsist between You & Your Country, that truth, & honour are the only Sure foundations, on which the Edifice of Your fame can be elevated, & the decent interests protected, & promoted, so that to interweave, the forbidden, dire cloud of contamination, that must result, from raising this man, would be a most unhappy day to Your fortune -- in So. Carolina Sir, his fame is greatest, where honesty & honour would require it to be least.  Whatever You may See, or hear, are the Sordid pretensions of Men falling, who are disgracing the purity of Republicanism, into an Unhallowed Vestibule, that Virtue & good Sense Soon must quit -- how Sir do You admire, the total legislative support contributed towards this Gentleman, to the attribution of the Speaker Coll. Bur’s Son in law.  I repeat that to Mr. Madison, I am writing, in whose Virtue I confide & to whom I trust, not that I fear, ought, but in the most Spiritual hope of my Soul, the good of My Country rises most Superior.  I inclose for your perusal, a pamphlet displaying a small portion of Mr. Pinckney’s character, not a Word of Which, but is founded on absolute and direct truth & which he never has protested to day -- it is on a private Subject, and Were I to pourtray what is not connected with this subject, and belonging to his character, because done by him, and Which would in me perhaps be improper, You Would see a Monster Arise, Your thoughts could not one moment dwell on.  I wish not to do it, and hope never to be obliged to do it -- in a conversation Yesterday, with the President of the Senate & the late Speaker of the House of Representatives, men Whose Weight stands preeminent in this State, they expressed their horror at such a report, and their conviction at the unfortunate consequences that would result; to the dignity of Republicanism, should it prove true.  You Sir Whose penetration strikes to the bottom of proximate causes, must have regretted ably with many other republicans, the disadvantages which publicly appear in the lists, and conduct of Many of our aspirants, compared with the opponents: political circumstances are giving here wider scope & greater strength to this condition of things; and fortune, Vigour & Wisdom, are required to remove the dilemma in Which we are placed -- the remains of the Antipathy to the British, for their conduct in the revolutionary war, and their behaviour since; contribute in a great degree to the support of our General Condition, Which is calculated not to inspire either with the hope of Gain, or the acquisition of Fame, one Single individual -- the forbearance required, (although a Virtuous exercise of patience,) has something so feeble & Submissive attached to its character -- the contrast produced in opening all the roads to Wealth to our oppressors, while by self denial alone we are restrained from them, is a State that demands from the Virtue of a Nation more than Mortality admits to be practised -- an object of prosperity must be before us.  Whether it be of gain, or honour, is left for You Sir, I hope to point out, but without Such an object, the supine indifference the repeated infractions of our Laws, the comparison of the effect we intended, with the effect in fact on those against us, will lessen, if not loosen the tie of opinion, indispensably necessary, not only to connect, but preserve, the stability of our political fabric.  With every respectful, sincere wish, for Your health & happiness Sir I am Your Most Obedt: hble: Servt:

Daniel D’Oyley


The inclosed has had general circulation throughout this State and been furnished to the requests of Many Gentlemen in the Union

